DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fan “6” and chopper head “5”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “S” in figure 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both the motor and the auger distal end in figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference character “38” has been used to designate both the motor and the auger distal end. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 3: the limitation “the terminating end” has a lack of antecedent basis rendering the claim indefinite.  
Regarding claim 10, line 3: the limitation “the terminating end” has a lack of antecedent basis rendering the claim indefinite.  
Regarding claim 19, line 2: the limitation “the curved tube portion” has a lack of antecedent basis rendering the claim indefinite.  It appears claim 19 should be dependent upon claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henne (US Patent 2019/0223381) in view of Grieshop (US Patent 10,694,657).
Regarding claim 1, Henne discloses a method of using an agricultural forage treatment applicator system (10) to deliver a granular treatment material to forage during harvesting, the method comprising: 
harvesting forage (F) from a field (G) with a motorized forage harvester (1) as the harvester moves in the field under power provided by a motor (3) of the motorized forage harvester; 
conveying harvested forage through a chute (8) and along a pathway (arrows in fig 1), the motorized forage harvester having an operator cab (4), within which an operator (O) is located, disposed above the chute; 
providing a bin (20) mounted on the motorized forage harvester; 
providing a tube (48) extending laterally away from the bin toward the pathway and including a distal tube end in communication with the pathway (fig 1); 
rotating a helical auger (30) in a bottom (20B) of the bin, the auger having a linear portion disposed in the bottom of the bin; and 
moving the granular treatment material through the tube so that the granular treatment material mixes with the harvested forage moving along the pathway (fig 1).
Regarding claim 7, Henne also discloses the granular treatment material includes sand mixed with a preservative (paragraph 0024), wherein the sand and the preservative move out of the tube near the terminating end under a vacuum (V) so the sand and preservative collide with the harvested forage moving along the pathway.
Regarding claim 8, Henne also discloses providing a longitudinal axis of the forage harvester; conveying the granular treatment material with the linear portion of the auger; and conveying the granular treatment material with the curvilinear portion of the tube toward the longitudinal axis rearward of the bin (fig 1).
Regarding claim 10, Henne also discloses the granular treatment material includes sand mixed with a preservative (paragraph 0024), wherein the sand and the preservative move out of the tube near the terminating end under a vacuum (V), with the sand and preservative colliding with the harvested forage moving in the chute.
Regarding claim 12, Henne also discloses a method of using an agricultural forage treatment applicator system (10) to deliver a granular treatment material to forage during harvesting, the method comprising: 
harvesting forage (F) from a field (G) with a forage harvester (1) as the harvester moves; 
rotating an auger (30) in a bin (20), the auger having a length; and 
moving the granular treatment material through a tube (48) toward a harvested forage moving along a pathway (arrows of fig 1) so that the granular treatment material mixes with the harvested forage as the harvested forage moves along the pathway.
Regarding claim 16, Henne also discloses an agricultural forage treatment applicator system (10) for delivering a granular treatment material to forage during harvesting, the system comprising: 
a gravity fed bin (20) having at least one sidewall extending (20W, 20SW) toward a bottom (20B), the bin configured to store a supply of granular treatment material, the bin configured to be mounted on a motorized forage harvester (1); 
a tube (48); 
a helical, flexible auger (30) disposed in the bottom of the bin, the auger having a blade (34), the auger configured to rotate and auger the granular treatment material with the blade out an opening (22) of the bin; and 
a motor (38) joined with the auger and configured to rotate the auger at one or more RPMs (fig 4);
wherein the granular treatment material travels through the tube and toward a pathway along which a harvested forage moves so that the granular treatment material mixes with the harvested forage (fig 1).
Henne does not disclose (claim 1) a flexible auger with a curvilinear portion extending at least six inches into the tube, the linear portion and the curvilinear portion rotating simultaneously with one another to convey a granular treatment material in the bin and in the tube and moving the granular treatment material through the tube at least partially with the rotating auger and (claim 2) the tube is a curved transfer tube and includes a proximal tube end joined with the bin, wherein the curved transfer tube extends along a curve having a radius of at least one foot and (claim 3) rotating the linear portion along an auger linear axis in the bottom of the bin; rotating the curvilinear portion along an auger curvilinear axis, wherein the auger curvilinear axis is aligned with a tube curvilinear axis of the tube and (claim 4) the auger includes a helical blade that wraps around an internal auger passageway, wherein a portion of the granulated treatment material is conveyed along the internal auger passageway during the rotating and (claim 8) conveying the granular treatment material with the curvilinear portion of the auger toward the longitudinal axis rearward of the bin and (claim 12) an auger having curvilinear portion along the length, the curvilinear portion having a curvilinear axis along the length and moving the granular treatment material through a tube, with the curvilinear portion of the auger and (claim 13) during the rotating, an auger linear portion rotates about an auger linear axis in a bottom of the bin, wherein the curvilinear portion rotates about the curvilinear axis outside the bin and in the tube and (claim 14) the tube is a curved tube, wherein the curvilinear portion of the auger is constrained in a curved configuration as the auger rotates by the curved tube and (claim 15) the curved tube curves about a center point of a circle having a first radius of at least one foot and (claim 16) a tube extending from the gravity fed bin and an auger having a blade that extends around an auger central passageway and (claim 17) the tube includes a curved tube portion, wherein the auger extends into the curved tube portion and takes on a curved configuration extending into the curved tube portion so that the auger extends along a curvilinear axis and includes a curvilinear portion that is rotationally constrained in the curved tube portion and (claim 20) the auger extends along a linear axis in the bin and transitions to a curvilinear axis along which the auger extends outside the bin.
Regarding claim 1, Grieshop teaches a flexible auger (16) with a curvilinear portion extending at least six inches into a tube (34), the linear portion and the curvilinear portion rotating simultaneously with one another to convey a granular treatment material in the bin and in the tube and moving the granular treatment material through the tube at least partially with the rotating auger (col 4, lines 29-58).
Regarding claim 2, Grieshop also teaches the tube is a curved transfer tube and includes a proximal tube end joined with the bin (col 4, lines 24-26), wherein the curved transfer tube extends along a curve having a radius of at least one foot (col 4, lines 29-58)(It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the curve to have a radius of one foot to fit the apparatus, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 3, Grieshop also teaches rotating the linear portion along an auger linear axis in the bottom of the bin; rotating the curvilinear portion along an auger curvilinear axis, wherein the auger curvilinear axis is aligned with a tube curvilinear axis of the tube (col 4, lines 29-58).
Regarding claim 4, Grieshop also teaches the auger includes a helical blade (32) that wraps around an internal auger passageway, wherein a portion of the granulated treatment material is conveyed along the internal auger passageway during the rotating (fig 6).
Regarding claim 8, Grieshop also teaches conveying the granular treatment material with the curvilinear portion of the auger (col 4, lines 29-58).
Regarding claim 12, Grieshop also teaches an auger (16) having curvilinear portion along the length, the curvilinear portion having a curvilinear axis along the length and moving the granular treatment material through a tube (36), with the curvilinear portion of the auger (col 4, lines 29-58).
Regarding claim 13, Grieshop also teaches during the rotating, an auger linear portion rotates about an auger linear axis in a bottom of the bin, wherein the curvilinear portion rotates about the curvilinear axis outside the bin and in the tube (col 4, lines 29-58).
Regarding claim 14, Grieshop also teaches the tube is a curved tube, wherein the curvilinear portion of the auger is constrained in a curved configuration as the auger rotates by the curved tube (col 4, lines 29-58).
Regarding claim 15, Grieshop also teaches the curved tube curves about a center point of a circle having a first radius of at least one foot (col 4, lines 29-58)(It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the curve to have a radius of one foot to fit the apparatus, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 16, Grieshop also teaches a tube (34) extending from the gravity fed bin (col 4, lines 24-26) and an auger (16) having a blade that extends around an auger central passageway (fig 6).
Regarding claim 17, Grieshop also teaches the tube includes a curved tube portion, wherein the auger extends into the curved tube portion and takes on a curved configuration extending into the curved tube portion so that the auger extends along a curvilinear axis and includes a curvilinear portion that is rotationally constrained in the curved tube portion (col 4, lines 29-58).
Regarding claim 20, Grieshop also teaches the auger extends along a linear axis in the bin and transitions to a curvilinear axis along which the auger extends outside the bin (col 4, lines 29-58).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the agricultural forage treatment applicator system of Henne to include a flexible auger with a curvilinear portion extending at least six inches into the tube, the linear portion and the curvilinear portion rotating simultaneously with one another to convey a granular treatment material in the bin and in the tube and moving the granular treatment material through the tube at least partially with the rotating auger and the tube is a curved transfer tube and includes a proximal tube end joined with the bin, wherein the curved transfer tube extends along a curve having a radius of at least one foot and rotating the linear portion along an auger linear axis in the bottom of the bin; rotating the curvilinear portion along an auger curvilinear axis, wherein the auger curvilinear axis is aligned with a tube curvilinear axis of the tube and the auger includes a helical blade that wraps around an internal auger passageway, wherein a portion of the granulated treatment material is conveyed along the internal auger passageway during the rotating and conveying the granular treatment material with the curvilinear portion of the auger toward the longitudinal axis rearward of the bin and an auger having curvilinear portion along the length, the curvilinear portion having a curvilinear axis along the length and moving the granular treatment material through a tube, with the curvilinear portion of the auger and during the rotating, an auger linear portion rotates about an auger linear axis in a bottom of the bin, wherein the curvilinear portion rotates about the curvilinear axis outside the bin and in the tube and the tube is a curved tube, wherein the curvilinear portion of the auger is constrained in a curved configuration as the auger rotates by the curved tube and the curved tube curves about a center point of a circle having a first radius of at least one foot and a tube extending from the gravity fed bin and an auger having a blade that extends around an auger central passageway and the tube includes a curved tube portion, wherein the auger extends into the curved tube portion and takes on a curved configuration extending into the curved tube portion so that the auger extends along a curvilinear axis and includes a curvilinear portion that is rotationally constrained in the curved tube portion and the auger extends along a linear axis in the bin and transitions to a curvilinear axis along which the auger extends outside the bin as taught by Grieshop in order to reliably deliver the granular treatment material regardless of whether the granular treatment material is free flowing and what the ambient conditions currently are (col 7, lines 11-18).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henne in view of Grieshop as applied to claims 1 or 17 and further in view of Kreikemeier (US Patent 7,300,003).
Henne in view of Grieshop disclose all of the limitations of claims 1 or 17 above.
Regarding claim 11, Henne in view of Grieshop discloses providing a longitudinal axis of the forage harvester; conveying the granular treatment material with the linear portion of the auger (fig 1 of Henne).
Regarding claim 18, Henne in view of Grieshop also discloses the auger extends into the curved tube portion at least six inches (col 4, lines 29-58 of Grieshop).
 Henne in view of Grieshop do not explicitly disclose (claim 11) conveying the granular treatment material with the curvilinear portion of the auger toward the longitudinal axis forward of the bin, and forward of the operator cab and (claim 18) the auger extends forward of the bin, wherein the tube extends forward of a cab of the forage harvester toward the pathway along which a harvested forage travels.
Regarding claim 11, Kreikemeier teaches conveying a granular treatment material with the curvilinear portion of a tube (26) toward the longitudinal axis forward of a bin (14), and forward of a operator cab (fig 1).
Regarding claim 18, Kreikemeier also teaches a tube (26) extends forward of a bin (14), wherein the tube extends forward of a cab of the forage harvester toward the pathway along which a harvested forage travels (fig 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the agricultural forage treatment applicator system of Henne in view of Grieshop to convey the granular treatment material with the curvilinear portion of the tube toward the longitudinal axis forward of the bin, and forward of the operator cab and the tube extends forward of the bin, wherein the tube extends forward of a cab of the forage harvester toward the pathway along which a harvested forage travels as taught by Kreikemeier in order to improve the efficaciousness of the application and simplify the design since the location of the application is a matter of choice for the owner (col 1, lines 30-34 and col 2, lines 55-62).
Allowable Subject Matter
Claims 5, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        12/2/2022